Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 28, 2016

                                            No. 04-16-00458-CR

                                     IN RE Robert Joseph SMITH II

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On July 21, 2016, relator Robert Joseph Smith II filed a petition for writ of mandamus
complaining the trial court had not ruled upon motions he filed in April, 2016. This court requested
a response from the real party in interest and respondent. On August 10, 2016, the State of Texas
filed a response. We have reviewed the petition and the response and have determined that Relator
is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable N. Keith Williams is ORDERED to rule upon the “Motion for Nunc Pro
Tunc Order to Correct Jail Time Credit” and “Motion for Nunc Pro Tunc Order Deleting Court
Appointed Attorney Fees” within fourteen days from the date of this order. The writ will issue
only if we are notified that Judge Williams has failed to act as directed within fourteen days from
the date of this order.

        It is so ORDERED on September 28, 2016.

                                                            _____________________________
                                                            Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2016.

                                                            _____________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. A13660, styled State of Texas v. Robert Joseph Smith, II, pending in the
216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.